Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/098991 response filed 10/11/2021.     
Claims 1-8 & 15-20 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is unclear when applicant claims, “in addition to fluid handling,” if applicant means, “fluid handling components since prior to that applicant claims, “electronic components”. “In addition to fluid handling,” is confusing since it seems applicant is claiming a device function and not a structure. Correction is required in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-8, 15-16 & 18-20 are rejected under 35 U.S.C. 103(a) as being obvious over  FRYE- MARTINEZ in US 6772513 in  view of RIVAS in US 8382253.
	With respect to Claims 1, & 5-8, & 15, FRYE-MARTINEZ et al. teach of devices comprising an electrical connections between matching bond pads on a die containing an active electrical elements and a microfluidic substrate and forming a fluidic seal ring that circumscribes the active electrical element and a fluidic feedthrough(die containing microelectromechanical components in addition to fluid handling) (abstract). Further, FRYE-MARTINEZ teach of a substrate that surrounds, abuts and supports the die(Figure 2, items 210 & associated description including Column 3, line 9-27), and further teaches of the substrate being a printed wiring board(Claim 3) which are commonly made out of plastics and polymers-though this is not specifically called out. In addition, FRYE- MARTINEZ et al. teach of a fluid manifold attached to the substrate on the same side as the die(See Figure 2, the fluid manifold 140 of the substrate 210 is attached to the same side as the dies(110, 120, 130,  140 are dies)). The inlet for the manifold 140 the manifold extending over some portion of the exposed upper surface of 
	RIVAS et al. is used to remedy this and more specifically teach of a fluid ejection device includes a die including a fluid feed slot that extends from a back side to a front side of the die, a firing chamber formed on the front side to receive fluid from the feed slot, a fluid distribution manifold adhered to the back side to provide fluid to the feed slot, and a corrosion-resistant layer coating the back side of the die so as not to extend into the feed slot(abstract). RIVAS et al. further teach of the dies being adhered to the fluid distribution manifold(Column 1, line 34-42, Column 6, lines 4-41). RIVAS more specifically show in Figure 4, shows the substrate surrounding the substrate surrounding, abutting and  supporting the die so that only the top surface of the die is exposed(See Figure 4 and associated description). It would have been obvious to one of ordinary skill in the art due to the need in the art for to increase the effectiveness of ink printing system/devices and the advantages these features would have to this affect(Column 1, lines -20).
FRYE-MARTINEZ and RIVAS et al. also do not specifically use the word “die,” however it is obvious to one or ordinary skill in the art that KAHL and HARRIS et al. teach of the claimed structures as instantly disclosed in the instant specification. If this is not clear to one of ordinary skill in the art, HAJ-HARIRI et al. is used to remedy this.

With respect to Claim 2, FRYE-MARTINEZ et al. teach that the die comprises micron-scale fluid passageways formed over thin film circuitry(Fig. 3  column 3, line 2-60).
With respect to Claim 3, FRYE et al. teach that wherein the polymer substrate(210) is formed around the die(110, 120) with no gap ( Fig. 2).
With respect to Claim 4, RIVAS et al. teach that wherein a top surface of the die(200) is coplanar with the exposed upper surface of the substrate(the surround part)(or at least part of it) (Fig. 4).

2. Claims 17 is rejected under 35 U.S.C. 103(a) as being obvious over  FRYE- MARTINEZ in US 6772513 in  view of RIVAS in US 8382253 in further view of HAJ- HARIRI in US 20150198380.
	With respect to Claims 1, & 5-8, & 15, FRYE-MARTINEZ et al. teach of devices comprising an electrical connections between matching bond pads on a die containing an active electrical elements and a microfluidic substrate and forming a fluidic seal ring that circumscribes the active electrical element and a fluidic feedthrough(die containing microelectromechanical components in addition to fluid handling) (abstract). Further, FRYE-MARTINEZ teach of a substrate that surrounds, abuts and supports the die(Figure 2, items 210 & associated description including Column 3, line 9-27), and further teaches of the substrate being a printed wiring board(Claim 3) which are commonly made out of plastics and polymers-though this is not specifically called out. In addition, FRYE- MARTINEZ et al. teach of a fluid manifold attached to the substrate on the same side as the die(See Figure 2, the fluid manifold 140 of the substrate 210 is attached to the same side as the dies(110, 120, 130,  140 are dies)). The inlet for the manifold 140 the manifold extending over some portion of the exposed upper surface of the die, the manifold comprising a fluid inlet port and a fluid pathway from the fluid inlet port to a fluid intake of the die to deliver fluid to the die(See Figure 2). FRYE- 
	RIVAS et al. is used to remedy this and more specifically teach of a fluid ejection device includes a die including a fluid feed slot that extends from a back side to a front side of the die, a firing chamber formed on the front side to receive fluid from the feed slot, a fluid distribution manifold adhered to the back side to provide fluid to the feed slot, and a corrosion-resistant layer coating the back side of the die so as not to extend into the feed slot(abstract). RIVAS et al. further teach of the dies being adhered to the fluid distribution manifold(Column 1, line 34-42, Column 6, lines 4-41). RIVAS more specifically show in Figure 4, shows the substrate surrounding the substrate surrounding, abutting and  supporting the die so that only the top surface of the die is exposed(See Figure 4 and associated description). It would have been obvious to one of ordinary skill in the art due to the need in the art for to increase the effectiveness of ink printing system/devices and the advantages these features would have to this affect(Column 1, lines -20).
FRYE-MARTINEZ and RIVAS et al. also do not specifically use the word “die,” however it is obvious to one or ordinary skill in the art that KAHL and HARRIS et al. teach of the claimed structures as instantly disclosed in the instant specification. If this is not clear to one of ordinary skill in the art, HAJ-HARIRI et al. is used to remedy this.
HAJ-HARIRI et al. teach of a device and related method that provide a two-phase heat transfer device(abstract). More specifically, HAJ-HARIRI et al. teach of the device having passageways that can be micro-channels (paragraph 0102) and of the device 

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further- the examiner would like to point out that it does not appear that the two primary references FRYE-MARTINEZ and RIVAS teach of the limitations for Claim 17, specifically that the manifold has millimeter scale dimensions, while the die has .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344. The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797